Per Curiam.
This is a similar proceeding to that involved in cause number 17581, ante p. 611, 209 Pac. 1097, except that, in the present cause, a writ of habeas corpus had been issued by respondent, and upon the return the defendant in the habeas corpus proceeding, who is the sheriff of King county, appeared by the prosecuting attorney and made a motion for a change of judges, based upon an affidavit of prejudice made by Bert C. Ross, as deputy prosecuting attorney for King *617county and one of the attorneys for the sheriff. We think it cannot he questioned that fully as cogent reasons exist for the change in this case as in the case of State ex rel. Douglas v. Superior Court, ante p. 611, 209 Pac. 1097.
Eespondent contends that, in this case, the pleadings present a question as to whether prejudice in fact exists, but we conclude that this issue is entirely immaterial, as it is one which is not properly in the case. The right to the change is an absolute one and the question of prejudice cannot be inquired into under the express language of the statute. State ex rel. Mead v. Superior Court, 108 Wash. 636, 185 Pac. 628; State ex rel. Lefebvre v. Clifford, 65 Wash. 313, 118 Pac. 40.
The same writ will issue as directed in cause number 17581.